            Case 5:18-cv-00125-JM Document 48 Filed 08/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

MITCHELL TECONCHUK,                                                              PLAINTIFF
ADC #158686

v.                                 5:18CV00125-JM-JTK

DEWAYNE DUDLEY, et al.                                                       DEFENDANTS

                                          ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.   There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Motions for Default Judgment and Judgment (Doc. Nos. 37, 45) are

GRANTED.

       2.      Plaintiff shall have Judgment against Defendant in the amount of $5,000

compensatory damages and $5,000.00 punitive damages.

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 23rd day of August, 2021.



                                          _________________________________
                                          JAMES M. MOODY, JR.
                                          UNITED STATES DISTRICT JUDGE




                                             1
